UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X

UNITED STATES OF AMERICA,

18-cr-00373-RJS-ll

-against-

NOTICE OF MOTION

ERNEST MURPHY et al.,
DEFENDANT.
X

 

PLEASE TAKE NOTICE, that upon the annexed Declarations of Patrick Joyce and
Defendant Ernest Murphy (“Defendant”), the annexed Exhibits and the prior proceedings in this
case, the undersigned Will move this Court before the Honorable Richard J. Sullivan, for the
following Orders:

l. Dismissing Countl of the indictment on the basis of improper venue',

2. Suppressing the evidence obtained against Defendant from electronic surveillance,
including cell site information (historical and prospective), pen register information, location
information pursuant to a triggerfish Warrant, and all interceptions of Defendant’s voice pursuant

to Wiretaps, or in the alternative, ordering a Franks hearing;

3. Severing the trial of Defendant from those in his Group charged With Count ll of
the Indictment;

4. Granting early disclosure of 404(b) evidence;

5. Granting Defendant the right to join the motions of co-Defendants challenging the
Government’s Title Ill Wiretaps; and

6. Granting such additional relief as the Court deems just and proper.
7. Defendant reserves the right to request a formal bill of particulars
8. No previous application for the relief sought herein has been made to any Court.

Dated: February 15, 2019

NeW York, NY / a c/€
The Ld'w OffldQs/df Patrick Joyce
Attorneysfor Defendant
By: Patrick Joyce, Esq. b
70 Lafayette Street, Z“d Floor
New York, NY l()Ol3
(212) 285-2299

 

